Title: I. From James Madison, before 13 April 1803
From: Madison, James
To: Jefferson, Thomas


            
              
                        before 13 Apr. 1803?
                     
            
            (1.) Quer. if the laws give any authority at present beyond the limits of the U.S.?
            2 “This Mission having reference to the Comerce”—may repell, more than the expression used, the criticism of illicit principal objects of the measure.
            3 “including the fish”
            4. if practicable he might note occasionally the variations of the Needle.
          